UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-20121
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,


                               VERSUS


                    RICARDO CAMPUZANO-MARTINEZ,

                                                 Defendant-Appellant.




           Appeal from the United States District Court
                For the Southern District of Texas
                           H-99-CR-567-1
                           June 28, 2001


Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

      Defendant Ricardo Campuzano-Martinez (“Campuzano”) appeals his

conviction after a guilty plea for violation of 8 U.S.C. § 1326,

which prohibits a person who has been previously deported from

being present in the United States without consent of the Attorney

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
General.    We affirm.

     Campuzano’s indictment, filed September 22, 1999, alleged that

he, “an alien previously deported and removed from the United

States, was found present in the United States at Houston, Texas,

without having obtained the consent of the Attorney General of the

United States to apply for readmission into the United States.”

Campuzano moved for dismissal of the indictment, contending that it

failed to allege that he committed any act or had the requisite

specific or general intent. Campuzano then pleaded guilty, without

having obtained a ruling on his motion to dismiss the indictment.

     On    appeal,   Campuzano   challenges    the   sufficiency   of   his

indictment, which challenge we review de novo.          See United States

v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir. 2000).

     Campuzano contends that his indictment does not charge an

offense because it fails to allege any mens rea.        The statute under

which    Campuzano   was   indicted   and   convicted   requires   that   a

defendant have general intent to re-enter the United States, which

mens rea may be inferred from the fact that the defendant was

previously deported and subsequently found in the United States

without consent of the Attorney General. United States v. Berrios-

Centeno, ___ F.3d ___, 2001 WL 435494, *3 (5th Cir. April 27,

2001).    The indictment in the instant case is almost identical to

the indictment found sufficient in Berrios-Centeno. Id. at *4 n.4.

We conclude that Campuzano’s indictment sufficiently alleged the


                                      2
general intent mens rea required in § 1326 offenses.

     For the foregoing reasons, we affirm Campuzano’s conviction.

     AFFIRMED.




                                3